Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

          The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “a receiver configured to receive a vector of samples generated by the channel in response to the vector of channel symbols transmitted by the transmitter, wherein the receiver is configured to determine a first prediction vector for the message encoded by the transmitter, and wherein the receiver comprises a slicing layer configured to eliminate one or more elements of the first prediction vector in an instance in which the modulation order m is less than the maximum modulation order Mmax so as to generate a second prediction vector tailored to the modulation order from which a prediction of the message encoded by the transmitter is identified”. The closest prior art of record, KIM et al. U.S. Patent Application Publication No. US 2016/0135194 A1 and Nikopour et al. U.S. Patent Application Publication No. US 2014/0269663 A1, either singularly or in combination, cannot teach or suggest the above underlined features.

Regarding claim 12, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “at least one processor configured to determine a first prediction vector for a message encoded by the transmitter into the vector of channel symbols in accordance with a modulation order m that is adjustable up to a maximum modulation order Mmax, wherein the at least one processor comprises a slicing layer configured to eliminate one or more elements of the first prediction vector in an instance in which the modulation order m is less than the maximum modulation order Mmax so as to generate a second prediction vector tailored to the modulation order from which a prediction of the message encoded by the transmitter is identified”. The closest prior art of record, KIM et al. U.S. Patent Application Publication No. US 2016/0135194 A1 and Nikopour et al. U.S. Patent Application Publication No. US 2014/0269663 A1, either singularly or in combination, cannot teach or suggest the above underlined features.

Regarding claim 19, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “for a plurality of messages transmitted by a communications system configured to have a plurality of modulation orders, receive a plurality of probability vectors with each probability vector associated with a respective one of the plurality of modulation orders, wherein the probability vector assigns probabilities to a vector of samples that identifies the probability that a respective message corresponds to the vector of samples; determine one or more updated parameters of a receiver of the communications system that receives the vector of samples generated by a channel in response to a vector of channel symbols transmitted by a transmitter of the communications system, wherein the updated parameters of the receiver are based on the plurality of probability vectors”. The closest prior art of record, KIM et al. U.S. Patent Application Publication No. US 2016/0135194 A1 and Nikopour et al. U.S. Patent Application Publication No. US 2014/0269663 A1, either singularly or in combination, cannot teach or suggest the above underlined features.

Regarding claim 24, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “for a plurality of messages transmitted by a communications system configured to have a plurality of modulation orders, receiving a plurality of probability vectors with each probability vector associated with a respective one of the plurality of modulation orders, wherein the probability vector assigns probabilities to a vector of samples that identifies the probability that a respective message corresponds to the vector of samples; determining one or more updated parameters of a receiver of the communications system that receives the vector of samples generated by a channel in response to a vector of channel symbols transmitted by a transmitter of the communications system, wherein the updated parameters of the receiver are based on the plurality of probability vectors; and determining one or more updated parameters of the transmitter that provides the vector of channel symbols for transmission over the channel, wherein the updated parameters of the transmitter are based on the plurality of probability vectors”. The closest prior art of record, KIM et al. U.S. Patent Application Publication No. US 2016/0135194 A1 and Nikopour et al. U.S. Patent Application Publication No. US 2014/0269663 A1, either singularly or in combination, cannot teach or suggest the above underlined features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631